DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims submitted July 14, 2022 are to be amended as follows: 
	a) In claim 1 lines 10-12, please change:
	 “blending the at least three attributes to form a single seismic volume data to illuminate key features, wherein the single seismic volume output is used to interpret and map a distribution of the tunnel valleys; and”
	to
	-- blending the at least three attributes to form a single seismic volume output to illuminate key features, wherein the single seismic volume output is used to interpret and map a distribution of the at least one tunnel valley; and--.

	b) In claim 1 lines 13-14, please change:
	“displaying, on a map, a distribution of the tunnel valleys in the 3D seismic volume data of the target formation.” 
	to 
	--displaying, on a map, a distribution of the at least one tunnel valley in the 3D seismic volume data of the target formation.--.

	c) In claim 8 lines 16-17, please change: “decomposing the conditioned 3D seismic volume data into at least three attribute;” to – decomposing the conditioned 3D seismic volume data into at least three attributes;--.

	d) In claim 8 lines 18-20, please change:	 “blending, by the computer processor, the at least three attributes to form a single seismic volume data to illuminate key features, wherein the single seismic volume output is used to interpret and map a distribution of the tunnel valleys;”
	to
	-- blending, by the computer processor, the at least three attributes to form a single seismic volume output to illuminate key features, wherein the single seismic volume output is used to interpret and map a distribution of the at least one tunnel valley; --.

	e) In claim 8 lines 22-23, please change:
	“displaying, on a map, a distribution of the tunnel valleys in the 3D seismic volume data of the target formation.” to 
	--displaying, on a map, a distribution of the at least one tunnel valley in the 3D seismic volume data of the target formation.--

	f) In claim 15 lines 11-13, please change: 
	“blending the at least three attributes to form a single seismic volume data to illuminate key features, wherein the single seismic volume output is used to interpret and map a distribution of the tunnel valleys; and”
	to
	-- blending the at least three attributes to form a single seismic volume output to illuminate key features, wherein the single seismic volume output is used to interpret and map a distribution of the at least one tunnel valley; and--.

	g) In claim 15 lines 14-15, please change: 
	“displaying, on a map, a distribution of the tunnel valleys in the 3D seismic volume data of the target formation.” 
	to 
	--displaying, on a map, a distribution of the at least one tunnel valley in the 3D seismic volume data of the target formation.--.

3.	Authorization for this examiner’s amendment was given in a telephone call with Seema M. Mehta (Reg. No. 56,235) on August 17, 2022.

Claim Objections
4.	Previous objections are withdrawn in view of Applicant's amendment filed July 14, 2022.


Response to Arguments
5.	Applicant’s arguments, see Applicant’s Arguments/Remarks, filed July 14, 2022, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive in view of the amendments/arguments to the claims, especially with regard to the particularly conditioned 3D seismic volume that is analyzed and from which a single seismic volume of blended attributes is created.  The previous 35 U.S.C. 103 rejections have been withdrawn. 

Allowable Subject Matter
6.	Applicant has cancelled claims 6 and 13.  
7.	Claims 1-5, 7-12, and 14-19 are allowed.
8.	Claims 1-5, 7-12, and 14-19 are renumbered.
9.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Knobloch (U.S. Pat. Pub. 2004/0204859) fails to anticipate or render obvious a method comprising: analyzing the conditioned 3D seismic volume data for frequency content and decomposing the conditioned 3D seismic volume data into at least three attributes; and blending the at least three attributes to form a single seismic volume data to illuminate key features, wherein the single seismic volume output is used to interpret and map a distribution of the tunnel valleys, in combination with the rest of the claim limitations as claimed and defined by the Applicant. 
Claim 8 is allowed because the closest prior art, Knobloch (U.S. Pat. Pub. 2004/0204859) fails to anticipate or render obvious a system, comprising: analyzing, by the computer processor, the conditioned 3D seismic volume data for frequency content and decomposing the conditioned 3D seismic volume data into at least three attributes; and blending, by the computer processor, the at least three attributes to form a single seismic volume data to illuminate key features, wherein the single seismic volume output is used to interpret and map a distribution of the tunnel valleys, in combination with the rest of the claim limitations as claimed and defined by the Applicant.  
Claim 15 is allowed because the closest prior art, Knobloch (U.S. Pat. Pub. 2004/0204859) fails to anticipate or render obvious a non-transitory computer readable medium storing instructions executable by a computer processor, the instructions comprising functionality for: analyzing the conditioned 3D seismic volume data for frequency content and decomposing the conditioned 3D seismic volume data into at least three attributes; and blending the at least three attributes to form a single seismic volume data to illuminate key features, wherein the single seismic volume output is used to interpret and map a distribution of the tunnel valleys, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        8/17/2022